Opinion by
Oliver, P. J.
At the hearing the examiner testified that the compressometers and the extensometer are similar to those involved in United States v. American Machine & Metals Inc. (29 C. C. P. A. 137, C. A. D. 183), the record in which was incorporated herein. He also stated that the marking-off tools are properly dutiable under paragraph 397. In accordance therewith and following C. A. D. 183, the protests were' sustained as to the compressometers and extensometer, and the. marking-off tools were held dutiable at 45 percent under paragraph 397, as claimed.